The court

charged the jury, 1st. That if from the evidence they were satisfied that the prisoner in setting the fire did not intend to burn the building, but intended to accomplish some other object, the case would be within the People v. Cotteral, in which the prisoners having been convicted of arson, the judgment was arrested upon the ground that it was proved, beyond all reasonable doubt, that the prisoners merely designed to effect their escape from jail, and did not intend to bum the jail. That the prisoner must be presumed to have intended the ordinary consequences of his- acts, and that it devolved upon him to show the absence of an intent to burn the building.
2d. That to authorize a conviction for the offence charged, it was not necessary to establish a design to produce death. That such design did not enter into the offence of arson in the first degree, either at common law or under the statute. That it. was immaterial whether the prisoner had knowledge that the building was occupied by human beings lodging therein, either habitually or at the time. It was sufficient if they believed upon the evidence, that the building was in fact thus occupied, and *255that the prisoner willfully burned it in the night time, there being some human being at the time therein, and
3d. That the jury would inquire, 1st. Whether the barn or stable in which the fire was kindled, and that in which was the office and sleeping room, was one and the same building,- and 2d. If they did not constitute one building and only one, but were two separate and distinct buildings, whether the former was joined to, immediately connected with and a part of the latter, and if either of these propositions should be found by them in the affirmative, they would inquire, 3dly, whether the building had been usually occupied by persons lodging therein at night, and whether at the time of the commission of the offence there was some human being therein; and that if they were satisfied that the building had been and was thus occupied, the willful setting fire to and burning it in the night time, constituted the offence of arson in the first degree (2 R. S. 657, § 9, 10). That the statute had defined a dwelling house, and that within the statute, whether a building was a dwelling house or not, depended upon the fact whether it was usually occupied by persons lodging therein at night, and not upon the popular understanding of that term; that it was not necessary that the whole building should be thus occupied — if a paid was occupied as a sleeping room, it was sufficient, although other parts might be used for other and entirely different purposes.
The jury found the prisoner guilty of arson in the first degree, and he was sentenced, to be executed. The sentence was commuted by the governor to imprisonment in the state prison for life, on account of the youth of the prisoner, and some circumstances which made it a. case proper for the exercise of this power by the executive. The conviction upon the facts, and the decision and charge of the court, were expressly approved by the governor.